In re Tony Hernandez, applying for writs of certiorari, prohibition and mandamus. Parish of St. Mary. No. 107,667; Court of Appeal, First Circuit, No. 83 KW 0063.
Granted for the limited purpose of transferring this application to the Court of Appeal for its consideration. In Re Gregory Hudson, Writ No. 82-KK-2534; Appeal No. 15,192-KW, (11th Judicial District Court), 2nd Circuit Court of Appeal. La. Const. 1974, Art. 5 § 5(E). Also State v. James Williams, 82-K-2075.
DIXON, C.J., and CALOGERO, J., dissent from the order.